Citation Nr: 1142027	
Decision Date: 11/10/11    Archive Date: 11/21/11

DOCKET NO.  09-26 414	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to a rating in excess of 10 percent for bilateral hearing loss.


ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 1977 to June 1981.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO), which continued a previously assigned 10 percent rating for bilateral hearing loss.

In April 2011 the Board remanded the claim to the RO via the Appeals Management Center (AMC) for further development.  The case has been returned to the Board for further appellate consideration.


FINDINGS OF FACT

The probative evidence reflects that bilateral hearing loss is manifested by no worse than Level III hearing loss in the right ear and Level VI hearing loss in the left ear.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for bilateral hearing loss have not been met.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 4.85, Diagnostic Code 6100, 4.86 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain.  38 C.F.R. § 3.159(b).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In this case, in an August 2008 letter the Veteran was provided notice regarding what information and evidence is needed to substantiate his claim for an increased rating, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  The letter advised the Veteran to submit evidence from medical providers, statements from others who could describe their observations of his disability level, and his own statements describing the symptoms, frequency, severity and additional disablement caused by his disability.  That letter, as well as a February 2009 letter, advised him of the necessity of providing medical or lay evidence demonstrating the level of disability and the effect that the disability has on his employment.  The notices included examples of pertinent medical and lay evidence that the Veteran may submit (or ask the Secretary to obtain) relevant to establishing entitlement to a disability evaluation.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (VCAA notice in a claim for increased rating need not be "veteran specific").  The case was last adjudicated in August 2011.

The record reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran, including VA treatment records, VA examination reports, and private treatment records.

The Board also notes that the AMC/RO substantially complied with the prior remand directives.  In this regard, VA treatment records, including the audiometric testing data from March 2009 were obtained and the Veteran underwent an additional VA examination.  In addition, in a letter dated in April 2011 the AMC provided the Veteran with a VA Form 21-4142 (Authorization and Consent to Release Information) to permit VA to obtain any additional health care treatment records on his behalf, to specifically include from Beltone Labs, but the Veteran did not respond or submit additional medical evidence.  "The duty to assist is not always a one-way street. If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

The Board notes that the June 2011 VA examiner did not convert the graphical results from private audiological testing to numeric results as requested in the prior Board remand.  However, remand to obtain such is not necessary based on the evidence already of record.  Specifically, the February 2009 private audiological report was not signed, there was no written report discussing the data, and there is no indication that the testing was conducted in a soundproof environment or by a state licensed audiologist.  Indeed, the results of this testing appear inconsistent with audiological testing conducted prior to and since that time, including VA testing conducted only one month after the private testing.  The AMC/RO asked the Veteran to authorize the release of records from Beltone, which would have potentially assisted in assessing the private report.  However, the Veteran did not provide the requested release form.  Accordingly, the private audiological report is entitled to little, if any probative weight in light of the other evidence of record, and the VA examiner's failure to convert the graph is harmless.  Thus, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).

As discussed above, the Veteran was notified and aware of the evidence needed to substantiate his claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Veteran was an active participant in the claims process by submitting evidence and argument.  Thus, he was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notices is not shown to have affected the essential fairness of the adjudication or to cause injury to the Veteran.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Conway, 353 F.3d at 1374, Dingess, 19 Vet. App. 473; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are:  interpreting reports of examination in light of the whole recorded history; reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; assigning the higher rating where there is a question as to which of two evaluations apply and where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran is assigned a 10 percent rating for bilateral hearing loss pursuant to 38 C.F.R. § 4.85, Diagnostic Code 6100 (2011).

The assignment of disability ratings for service-connected hearing impairment is derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  Evaluations for defective hearing range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests together with the average hearing threshold level as measured by pure tone audiometry tests in the frequencies 1000, 2000, 3000, and 4000 Hertz.  The rating schedule establishes eleven auditory acuity levels designated from Level I for essentially normal auditory acuity to Level XI for profound deafness.  See 38 C.F.R. § 4.85 (2011).

Under 38 C.F.R. § 4.86, when the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the Level designation for hearing impairment will be determined from either Table VI or Table VIa, whichever results in the higher numeral.  38 C.F.R. § 4.86(a).  Further, when the average puretone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz, the Level designation for hearing impairment will be determined from either Table VI or Table VIa, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Level.  38 C.F.R. 
§ 4.86(b).

Table VI
Numeric designation of hearing impairment based on puretone threshold average and speech discrimination.

% of
discrim-
ination
Puretone Threshold Average

0-41
42-49
50-57
58-65
66-73
74-81
82-89
90-97
98+
92-100
I
I
I
II
II
II
III
III
IV 
84-90
II
II
II
III
III
III
IV
IV
IV 
76-82
III
III
IV
IV
IV
V
V
V
V 
68-74
IV
IV
V
V
VI
VI
VII
VII
VII 
60-66
V
V
VI
VI
VII
VII
VIII
VIII
VIII 
52-58
VI
VI
VII
VII
VIII
VIII
VIII
VIII
IX 
44-50
VII
VII
VIII
VIII
VIII
IX
IX
IX
X 
36-42
VIII
VIII
VIII
IX
IX
IX
X
X
X 
0-34
IX
X
XI
XI
XI
XI
XI
XI
XI 

Table VIA*
Numeric designation of hearing impairment based
only on puretone threshold average

Puretone Threshold Average
0-41
42-48
49-55
56-62
63-69
70-76
77-83
84-90
91-97
98-104
105+
I
II
III
IV
V
VI
VII
VIII
IX
X
XI

*This table is for use only as specified in §§ 4.85 and 4.86. 

Table VII, "Percentage Evaluations for Hearing Impairment," is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment of each ear.  The horizontal rows represent the ear having the better hearing and the vertical columns the ear having the poorer hearing.  The percentage evaluation is located at the point where the row and column intersect.

Table VII
Percentage evaluation for hearing impairment (Diagnostic Code 6100)
Poorer Ear
Better 
Ear











XI
100










X
90
80









IX
80
70
60








VIII
70
60
50
50







VII
60
60
50
40
40






VI
50
50
40
40
30
30





V
40
40
40
30
30
20
20




IV
30
30
30
20
20
20
10
10



III
20
20
20
20
20
10
10
10
0


II
10
10
10
10
10
10
10
0
0
0

I
10
10
0
0
0
0
0
0
0
0
0 

XI
X
IX
VIII
VII
VI
V
IV
III
II
I

38 C.F.R. § 4.85, Diagnostic Code 6100 (2011).

In August 2008 the Veteran underwent a VA audiology examination.  Pure tone thresholds, in decibels, were reported as follows:




HERTZ


A
1000
B
2000
C
3000
D
4000
A+B+C+D
AVG.
RIGHT
20
20
60
85
46
LEFT
15
40
85
95
59

Speech audiometry revealed speech recognition ability of 80 percent in the right ear and 60 percent in the left ear.  

Applying the above results to Table VI, a puretone threshold average of 46 decibels and a speech discrimination of 80 percent in the right ear result in Level III hearing for that ear.  A puretone threshold average of 59 decibels and a speech discrimination of 60 percent in the left ear result in Level VI hearing for that ear.  Under Table VII, a Level III for the right ear combined with a Level VI for the left ear results in a 10 percent evaluation.

The Veteran submitted the report of a private evaluation from Beltone Hearing dated in February 2009.  However, the audiological report was not signed, there was no written report discussing the data, there was no speech recognition testing completed, and there is no indication that the testing was conducted in a soundproof environment or by a state licensed audiologist.  Indeed, the results of this testing appear inconsistent with audiological testing conducted prior to and since that time.  In this regard, audiology testing on the 2008 VA examination noted puretone thresholds of 15 and 20 decibels at 1000 Hertz.  The Beltone audiogram appears to reflect values above 50 decibels at that frequency.  Moreover, the Veteran did not provide an authorization for VA to obtain additional records from Beltone, nor did he submit additional records, which may have assisted in providing additional supporting information.  As will be discussed more fully below, the March 2009 VA outpatient audiology evaluation noted puretone thresholds of 20 decibels at 1000 Hertz, and the June 2011 VA examination notes findings of 25 decibels at that frequency.  The Beltone audiogram is not consistent with the other audiograms of record, to include an audiogram conducted by the VA outpatient clinic only one month later.  For the reasons set forth above, the Board finds the February 2009 private audiogram is entitled little probative weight.  

The Veteran underwent VA audiometric testing during a March 2009 audiology evaluation, and the complete testing results were associated with the claims file in July 2011 in accordance with the Board's April 2011 remand instructions.  Pure tone thresholds, in decibels, were reported as follows:



HERTZ


A
1000
B
2000
C
3000
D
4000
A+B+C+D
AVG.
RIGHT
20
25
65
90
50
LEFT
20
40
95
100
64

Speech audiometry revealed speech recognition ability of 80 percent in the right ear and 88 percent in the left ear.  However, the test used for evaluating speech recognition was not the Maryland CNC, and this report cannot be used for rating purposes.  38 C.F.R. § 4.85(a).  However, the Board notes that even considering these results solely for the sake of argument, the results yield Level III hearing loss in the right ear and Level IV hearing loss in the left ear under Table VI, which still warrants a 10 percent evaluation under Table VII.   

Statements from the Veteran's wife and friends were received in March 2009 and described their observations that the Veteran's hearing loss had seemed to become worse and affected his life in many ways.

The Veteran was afforded an additional VA audiological examination in June 2011.  Pure tone thresholds, in decibels, were reported as follows:



HERTZ


A
1000
B
2000
C
3000
D
4000
A+B+C+D
AVG.
RIGHT
25
30
75
100
58
LEFT
25
55
95
100+
70

Speech audiometry revealed speech recognition ability of 84 percent in the right ear and 76 percent in the left ear.

Applying the above results to Table VI, a puretone threshold average of 58 and a speech discrimination of 84 percent in the right ear result in Level III hearing for that ear.  A puretone threshold average of 70 and a speech discrimination of 76 percent in the left ear result in Level IV hearing for that ear.  Under Table VII, a Level III for the right ear combined with a Level IV for the left ear results in a 10 percent evaluation.

The Board notes that the VA examinations in 2008 and 2011were conducted in accordance with 38 C.F.R. § 4.85(a) and are highly probative.  The Board acknowledges that in Martinak v. Nicholson, 21 Vet. App. 447, 455-56 (2007), the United States Court of Appeals for Veterans Claims (Court), noted that VA had revised its hearing examination worksheets to include the effect of the veteran's hearing loss disability on occupational functioning and daily activities.  The VA examiners' reports included the reported effects of the Veteran's hearing loss on his daily functioning.  Specifically, the 2008 VA examiner noted that the Veteran complained his hearing loss causes difficulty participating in conversations especially with background noise present, watching TV and talking on the telephone.  It was noted he had not worked since a serious motor vehicle accident in 2006.  The 2011 VA examination noted that the Veteran was not employed and that he reported that the hearing loss affects his ability to understand speech especially in noisy environments.  Accordingly, the VA examinations provided the requisite information concerning the functional impact of his hearing loss.  Moreover, the statements provided by the Veteran, his wife, and his friends indicate that the Veteran's hearing loss impacts his daily life. 

The Board sympathizes with the Veteran's complaints regarding the functional impact of his hearing loss on his daily life, but the assignment of disability ratings for hearing impairment is derived from a mechanical formula based on levels of pure tone threshold average and speech discrimination.  The findings on examination are more probative than the lay contentions as to the extent of hearing loss.

In summary, the most probative evidence indicates that the Veteran's hearing loss falls clearly within the criteria for a 10 percent evaluation for the duration of the claim.  Therefore, the assigned 10 percent rating for bilateral hearing loss is proper throughout the appeal period and a higher rating for bilateral hearing loss is denied.

As a final matter, the Board has considered whether the Veteran's bilateral hearing loss disability presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of an extraschedular rating is warranted.  See 38 C.F.R. § 3.321(b)(1) (2011); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology, and provide for higher ratings for more severe hearing loss than is shown by the evidence.  Thus, the Veteran's disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, referral for extraschedular consideration is not warranted. 

In reaching the conclusions above, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim for a higher rating, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).



ORDER

Entitlement to a rating in excess of 10 percent for bilateral hearing loss is denied.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


